
	

113 HR 5166 IH: Travel and Tourism For All Act
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5166
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2014
			Ms. Titus (for herself, Ms. Schakowsky, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Energy and Commerce, the Judiciary, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the National Counsel on Disability to conduct a review of certain standards under the
			 Americans with Disabilities Act of 1990.
	
	
		1.Short titleThis Act may be cited as the Travel and Tourism For All Act.
		2.Review and report by National Counsel on DisabilityThe National Counsel on Disability established under section 400 of the Rehabilitation Act of 1973
			 (29 U.S.C. 780) shall—
			(1)review the implementation of—
				(A)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) with respect to the travel,
			 tourism, and hospitality industries; and
				(B)the 2010 ADA standards for public accommodations and commercial facilities under subpart D of part
			 36 of title 28, Code of Federal Regulations, and appendices B and D of
			 part 1191 of title 36, Code of Federal Regulations; and
				(2)not later than 2 years after the date of enactment of this Act, submit to Congress a report on—
				(A)the review conducted under paragraph (1); and
				(B)recommendations for improvement in the implementation of the Act and regulations described in
			 paragraph (1).
				
